Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on April 28, 2021 has been considered and acknowledged.
                                              Status of the Application
2.  Claims 1-8 are pending under examination. New claims 16-22 were added. Claims 9-13 were previously withdrawn from further consideration as being drawn to non-elected claims. Claims 14-15 were canceled. The Applicant’s arguments and the amendment have been fully considered and the Applicant’s arguments were found unpersuasive for the reasons that follow. The action is made Final necessitated by the amendment.
Response to Arguments:
3. With reference to the rejection of claims 1-7 under 35 USC 102(a)(1) as being anticipated by Betts et al., the Applicant’s arguments were fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to no teaching a single primer by Betts et al., the arguments were found unpersuasive because the paragraphs para 0045-0047 teach contacting the template with a primer. Further, para 0048-0051 (Fig.1) of Betts et al. disclosure clearly that the reaction mixture comprising template DNA, polymerase, template switch oligonucleotide, dNTPs and a first primer is used in synthesizing a first strand. Betts et al. further discloses, adding a second primer to synthesize a product nucleic acid that includes the template DNA and the template 
4. With reference to the rejection of claims 1, 4, 6 and 8 under 35 USC 102(a)(1) as anticipated by Zhu et al., the applicant’s arguments were found unpersuasive. First, the instant claims are in ‘comprising’ format and any additional steps unrecited are within the scope of the claims. Second, Zhu et al. teach reverse transcription of a poly(A) RNA followed by PCR amplification which is within the broader scope of the claims as presented. Further, the first and second strand synthesis as taught by Zhu et al. does not involve any washing or isolation step between first and second strand synthesis, which implies the polymerase is added to the same reaction mixture that was used in the first strand synthesis. With reference to the arguments drawn to low-cycle PCR taught by Zhu et al., the arguments were found unpersuasive because the broader scope of amplification as recited in the instant claims do not exclude low-cycle PCR. For all the above the claims are anticipated and the rejection has been maintained.
5. With reference to the rejection of claims 1-8 under obviousness type of double patenting, the arguments were found unpersuasive. With reference to the arguments 
                             New Rejections necessitated by the amendment
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

          A. Claims 1-7 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 2014/0113332).
   Betts et al. teach a method of claim 1, producing an amplified double stranded
deoxyribonucleic acid (dsDNA) from a nucleic acid sample comprising:
(a) combining a nucleic acid sample, a reverse transcriptase, a single product
nucleic acid primer, a template switch oligonucleotide comprising a 3’ hybridization
domain, an amplification polymerase and dNTPs in a reaction under conditions sufficient to produce a double stranded nucleic acid complex comprising a template 
(b) amplifying from the single product using the template switch oligonucleotide
and the single product nucleic acid primer under conditions sufficient to produce an
amplified dsDNA (see entire document, at least para 0074, 0038, 0047-0057).
With reference to claims 2-3, Betts et al. teach that the 3’ hybridization domain
hybridizes to a non-templated sequence added to the single product nucleic acid by the reverse transcriptase and the non-templated sequence comprises a hetero or homo
polynucleotide (see entire document, at least para 0036, 0054, 0061).
     With reference to claim 4, Betts et al. teach that the amplification polymerase is a
hot-start or thermostable polymerase or both (see entire document, at least para 0057).
    With reference to claim 5, Betts et al. teach that the single product nucleic acid
primer, the template switch oligonucleotide or both comprise a 5’ non-templated
sequence selected from the group consisting of a restriction endonuclease recognition
site, a primer binding site, a defined sequence, a barcode, a unique molecular identifier
sequence (UMI), a sequencing platform adapter construct and a combination thereof
(see entire document, at least para 0046, 0056, 0068).
      With reference to claim 6, Betts et al. teach that the single product nucleic acid is
not purified between the combining and the amplifying (see entire document, at least
0046-0052; indicating no purification step between combining and amplification).
        With reference to claim 7, Betts et al. teach that the method is performed in a
single reaction vessel (single tube) (see at least para 0054, 0057). 

     With reference to claims 17, Betts et al. teach that that amplifying comprises thermocycling (see at least para 0047).
     With reference to claims 18-20, Betts et al. teach that the reverse-transcriptase is a thermo-sensitive polymerase and the amplification polymerase is a hot-start polymerase or a thermostable polymerase (see at least para 0047, 0074).
     With reference to claims 21-22, Betts et al. teach that the single product nucleic acid primer or the template switch oligonucleotide is attached to a solid support (see at least para 0062). For all the above the claims are anticipated.
   B. Claims 1, 4, 6, 8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Bio techniques, Vol. 30(4), page 892-897, 2001).
Zhu et al. teach a method of claim 1, 8, producing an amplified double stranded deoxyribonucleic acid (dsDNA) (cDNA) from a nucleic acid sample comprising:
(a) combining a nucleic acid sample (polyA RNA or mRNA), a reverse transcriptase, a single product nucleic acid primer, a template switch oligonucleotide comprising a 3’ hybridization domain, an amplification polymerase and deoxyribonucleotide triphosphates (dNTPs) in a reaction under conditions sufficient to produce a double stranded nucleic acid complex comprising a template nucleic acid and the template switch oligonucleotide hybridized to adjacent regions of a single product nucleic acid 
reverse transcriptase);
(b) amplifying from the single product using the template switch oligonucleotide and the single product nucleic acid primer under conditions sufficient to produce an amplified dsDNA (cDNA) (see entire document, at least page 893-894, paragraph under ‘double-stranded cDNA synthesis by low-PCR’ subheading).
   With reference to claim 4, Zhu et al. teach that the amplification polymerase is a
hot-start or thermostable polymerase or both (see entire document, at least page 893-
894, paragraph under ‘double-stranded cDNA synthesis by low-PCR’ subheading).
  With reference to claim 6, Zhu et al. teach that the single product nucleic acid is
not purified between the combining and the amplifying (see entire document, at least
page 893, paragraphs 1-4, paragraph under ‘double-stranded cDNA synthesis by low-
PCR’ subheading; indicating no purification step between combining and amplification).
    With reference to claims 17, Zhu et al. teach that that amplifying comprises thermo cycling (see at least paragraphs under the subheading ‘double-stranded cDNA synthesis by low-PCR’ on page 893-894).
     With reference to claims 18-20, Zhu et al. teach that the reverse-transcriptase is a thermo-sensitive polymerase and the amplification polymerase is a hot-start polymerase or a thermostable polymerase (see at least paragraphs under subheadings ‘ first-strand cDNA synthesis and Template Switching’ and ‘double-stranded cDNA synthesis by low-PCR’ on page 893 and paragraph under subheading ‘conventional cDNA library construction’ on page 894). For all the above the claims are anticipated. 
Nonstatutory Double Patenting
7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

       A. Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10, 870, 848 (hereafter ‘848). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 and 16-22 are generic to all that is recited in claims 1-23 of the patent ‘848. That is, the method steps of the claims 1-8 fall entirely within the scope of claims 1-23 of the patent ‘848, or in other words, claims 1-20 are anticipated/obvious over the claims 1-23 of the patent ‘597. Specifically, the instant claims recite a method for producing an amplified double stranded DNA using RNA nucleic acid sample, template switch oligonucleotide, reverse transcriptase, polymerase, primer to produce double stranded cDNA that are within the scope of the claims 1-23 of the patent ‘848, The instant claims and the claims in the patent ‘848 differ in wording of the claims which is considered as an obvious variation. Thus the claims in the patent ‘848 encompass the instant claims and are coextensive in scope. 

       Although the claims 16-22 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-23 of the patent ‘848. Specifically, the instant claims recite a method for producing an amplified double stranded DNA using RNA nucleic acid sample, template switch oligonucleotide, reverse transcriptase, polymerase, primer to produce double stranded cDNA that are within the scope of the claims 1-23 of the patent ‘848. However, the claims in the patent did not disclose amplification in the absence of one or more primers, thermalcycling, use of thermos-sensitive reverse transcriptase, thermostable polymerase and solid support attached primer or TSO.
       With reference to claim 16-22, Betts et al. teach amplifying is performed in the absence of one or more amplification primers (see at least para 0027; indicating that the template DNA having single strand overhang does not require addition of a primer, para 0028-0029); amplifying comprises thermocycling (see at least para 0047); the reverse-transcriptase is a thermo-sensitive polymerase and the amplification polymerase is a hot-start polymerase or a thermostable polymerase (see at least para 0047, 0074); the single product nucleic acid primer or the template switch oligonucleotide is attached to a solid support (see at least para 0062).
                 It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the claims in the patent ‘848 with the limitations as taught by Betts et al. to improve the sensitivity of the 

                                                           Conclusion
           No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637